Per Curiam.
The facts in the above entitled appeal are in all particulars the same as those presented by the case of State of North Dakota v. Fargo Bottling Works (just decided) 19 N. D. 396; 124 N. W. 387, with the single exception that the liquor sold by the appellant was labeled “Export Malt,” instead of “Purity Malt,” as in the other case. The proceedings had in district court were the same, the fine imposed on appellant is in a like amount,and the two appeals were presented to this court in a single brief by the same counsel and with an express understanding that the decision of this appeal should follow that of this court in the case of State v. Fargo Bottling Works.
It is accordingly ordered that the judgment of the district court in the above-entitled appeal be affirmed.
All concur, except Fisk, J., who dissents for the reasons assigned in his dissent in the former case.